Appeal from an amended judgment of Supreme Court, Erie County (O’Donnell, J.), entered August 16, 2002, which upon a jury verdict awarded plaintiff money damages of $257,720.60 on behalf of Lisa Cegielski against defendant Volney R. Spencer.
It is hereby ordered that the amended judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Beeley v Spencer ([appeal No. 5] 309 AD2d 1303 [2003]). Present — Pigott, Jr., P.J., Green, Pine, Scudder and Hayes, JJ.